Citation Nr: 0114872	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran had active duty from August 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran maintains that he has hearing loss as a result of 
being exposed to noise from guns and bombs during active 
service.  His military occupational specialty was a 
construction foreman.  Post-service treatment records 
disclose the presence of bilateral high frequency 
sensorineural hearing loss in 1985.  See 38 C.F.R. § 3.385 
(2000).  The veteran further maintains that he was treated 
for respiratory problems during service and that he has 
continued to have respiratory problems since service.  The 
service medical records disclose that he was diagnosed as 
having pneumonia in February 1945.  However, no medical 
examinations/opinions have been obtained.

To ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded appropriate VA examinations 
in order to obtain opinions as to whether it is at least as 
likely as not that any current hearing loss disorder or 
respiratory disorder had its onset during active service or 
is related to any in-service disease or injury.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claims and of what part 
of such evidence the VA will attempt to 
obtain on his behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any hearing loss or 
respiratory disorders or complaints 
since his separation from service to 
the present; 

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any hearing loss or respiratory 
disorders or complaints since his 
separation from service to the 
present, and the approximate dates 
of such treatment; and 

c.  evidence supporting the 
veteran's assertion that he has had 
hearing impairment and respiratory 
system disorders since service, 
i.e., statements regarding 
observable signs of hearing 
difficulty or respiratory problems 
that the veteran has experienced, 
particularly from persons who knew 
the veteran during or soon after his 
service.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any VA treatment records reflecting 
treatment of the veteran or any other 
information deemed to be pertinent that is 
not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, the RO should schedule the 
veteran for a VA ears/audiological 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss disorder 
had its onset during active service or 
is related to any in-service disease or 
injury, including acoustic trauma and 
noise exposure incident to his military 
duties.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  The RO should schedule the veteran 
for a VA respiratory examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current respiratory disorder had its 
onset during active service or is 
related to any in-service disease or 
injury, including pneumonia diagnosed in 
1945.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  The RO should 
ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the physician(s) 
for correction. 38 C.F.R. § 4.2 (2000); 
See also Stegall v. West, 11 Vet. App. 
268 (1998).

7.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If further action is 
required, undertake it before further 
adjudication of the claim.

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He 
is further advised that he should assist 
the RO in the development of his claim, 
and that failure to cooperate or to 
report for any requested examination 
without good 
cause may result in an adverse decision.  
See 38 C.F.R. §§ 3.158, 3.655 (2000); 
Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).

9.  The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. §5107).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

10.  Then, if the decision with respect 
to the claims on appeal remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. The purposes of 
this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


